department of the treasury internal_revenue_service washington d c tax exempt and division jun uniform issue list fig matf legend company a company b plan x dear this is in response to your request for a private_letter_ruling dated date as supplemented by letters dated date date and date regarding the tax consequences of the spin-off of a subsidiary by its parent_corporation you and your authorized representatives have submitted the following facts and representations in support of your request company a was the parent_corporation of its subsidiary company b your authorized representative has represented that company b is a subsidiary_corporation as defined in section __ company f of the internal_revenue_code code of company a on a completed the spin-off of part of its business to company b pursuant to code sec_355 received the opinion of its tax advisor that this reorganization satisfies the requirements of code company a contributed and transferred to company b certain assets and company sec_355 b assumed from company a certain liabilities after which there was a public offering of common_stock of company b upon the completion of this public offering company a distributed its remaining company b stock to its shareholders by means of a special stock_dividend spin-off’ as aresult company a and company b are no longer part of the same controlled_group_of_corporations within the meaning of sec_414 c m or or sec_409 of the code your authorized representative has represented that company a has in a corporate_reorganization page plan x is a defined_contribution_plan intended to qualify under code company a maintains plan x for the benefit of its employees and the employees of its participating subsidiaries sec_401 plan x includes a cash_or_deferred_arrangement as described in code sec_401 and provides for employer matching_contributions investment of assets credited to their accounts among the investment funds available to plan x participants is the company a stock fund which is a stock_bonus_plan and an employee_stock_ownership_plan esop ’ as described in code sec_4975 plan x participants are permitted to direct the plan x is not leveraged company b will establish a defined_contribution_plan plan y ’ intended to qualify under code sec_401 plan y will include a cash_or_deferred_arrangement as described in code sec_401 and will also provide for discretionary employer matching_contributions participants will be permitted to direct the investment of assets credited to their accounts among the investment funds that will be available to plan y participants is the company b stock fund which is a stock_bonus_plan and an esop as described in code sec_4975 not be leveraged plan y will plan y in connection with the spin-off the company a shares held in the esop portion of plan x received a stock_dividend of company b shares will be transferred from plan x to plan y as soon as administratively feasible after the spin-off the transfer is intended to meet the requirements of code sec_414 thus as a result of the spin-off plan x holds shares of company b stock and plan y holds shares of company a stock the account balances of company b employees your authorized representative withdrew requested ruling sec_2 and in a and withdrew requested rulings and in a letter dated date please note that requested ruling sec_1 and apply to company a and have been addressed in a separate ruling letter please also note that requested ruling is also addressed below because it is to company a related to requested ruling aj of the ruling numbers referenced in this paragraph and the reference to originally below refer to your letter dated date letter dated february based on the foregoing facts and representations you have requested the remaining renumbered rulings originally the shares of company a transferred to plan y as a result of the spin-off will be treated as securities_of_the_employer_corporation for purposes of code sec_402 and revrul_73_29 and the net_unrealized_appreciation in such shares may be excluded from gross_income upon distribution by plan y to a participant or beneficiary to the extent provided in sec_402 originally for purposes of determining net_unrealized_appreciation under code sec_402 to the extent that the spin-off is a tax-free spin-off under code sec_355 the basis of the company a and company b shares held by plan x will be determined by allocating the basis in the company a shares immediately before the spin-off between the company a shares and company b shares held immediately after the spin-off in accordance with code sec_358 page originally for purposes of determining net_unrealized_appreciation under code sec_402 the basis of the company a and company b shares transferred to plan y will be determined as described in ruling_request and will not be changed by the transfer of those shares from plan x to plan y with respect to ruling_request sec_1 through sec_402 of the code provides that in the case of a lump sum distribution which includes securities_of_the_employer_corporation unless a taxpayer elects otherwise there shall not be included in gross_income the net_unrealized_appreciation attributable to that part of the distribution which consists of securities_of_the_employer_corporation sec_402 of the code provides generally that the term securities_of_the_employer_corporation includes securities of a parent or subsidiary_corporation as defined in subsections e and f of sec_424 of the employer_corporation sec_1_402_a_-1 of the income_tax regulations provides that the amount of net_unrealized_appreciation in securities_of_the_employer_corporation which are distributed by the trust is the excess of the market_value of such securities at the time of distribution over the cost or other basis of such securities to the trust sec_1_402_a_-1 of the regulations sets forth the manner in which the cost or other basis to the trust of a distributed security of the employer_corporation is calculated for the purpose of determining the net_unrealized_appreciation on such security in revrul_73_29 1973_1_cb_198 securities of an employer_corporation held by its qualified_plan were transferred to the qualified_trust of an unrelated corporation when the first employer sold part of its business and transferred some of its employees to an unrelated corporation it was held that shares of stock of the seller corporation distributed from the buyer's qualified_trust to employees of the buyer corporation who are former employees of the seller corporation are securities_of_the_employer_corporation and will always be securities of the employer ’ corporation even after those shares and the employees in whose accounts they were held were transferred to an unrelated corporation with respect to ruling_request the transfer of company a shares in the plan x accounts of company b employees to plan y is analogous to the situation described in revrul_73_29 accordingly with respect to ruling_request we conclude that the shares of company a transferred to plan y as a result of the spin-off will be treated as securities_of_the_employer_corporation for purposes of code sec_402 and revrul_73_29 and the net_unrealized_appreciation in such shares may be excluded from gross_income upon distribution by plan y to a participant or beneficiary to the extent provided in sec_402 with respect to ruling_request company a has received the opinion of its tax advisor to the effect that the spin-off will be tax-free under sec_355 of the code sec_1_358-2 of the regulations provides that if as a result of a transaction under sec_355 a shareholder who owned stock of only one class before the transaction owns stock of two or more classes after the transaction then the basis of all the stock held before the transaction is allocated among the stock page of all classes held immediately after the transaction in proportion to the fair market values of the stock of each class accordingly with respect to ruling_request we conclude that for purposes of determining net_unrealized_appreciation under code sec_402 to the extent that the spin-off is a tax-free spin-off under code sec_355 the basis of the company a and company b shares held by plan x will be determined by allocating the basis in the company a shares immediately before the spin- off between the company a shares and company b shares held immediately after the spin-off in accordance with code sec_358 with respect to ruling_request it is represented that the transfer of assets from plan x to plan y meets the requirements of sec_414 of the code in revrul_80_138 1980_1_cb_87 the transfer of employer_securities from a qualified_plan maintained by a parent to a qualified_plan maintained by a subsidiary did not change the basis in the securities for purposes of computing net_unrealized_appreciation because the transfer in which no amounts were distributed or made available to the subsidiary's employees was not a taxable_event in the present case the transfer of shares of company a and company b from plan x to plan y is similar to the transfer of employer_securities in revrul_80_138 because no amounts are being distributed to participants since there is no taxable_event the basis in the securities transferred remains unchanged accordingly with respect to ruling_request we conclude that for purposes of determining net_unrealized_appreciation under code sec_402 the basis of the company a and company b shares transferred to plan y will be determined as described in ruling_request and will not be changed by the transfer of those shares from plan x to plan y this ruling letter is based on the assumption that plan x and plan y are qualified under code sec_401 at all times relevant to the transactions described herein and that plan x and plan y meet the requirements of e this ruling letter is also based on the assumption that the corporate_reorganization described herein meets the requirements of code sec_355 this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent the original and a copy of this ruling letter are being sent to your authorized representatives in accordance with a power_of_attorney on file in this office if you have any questions about this letter please contact please refer to se t ep ra t sincerely yours pranusl lsan frances v sloan manager employee_plans technical group page enclosures deleted copy form_437 ce
